Citation Nr: 0005173	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

A determination of the propriety of the initial disability 
rating of 20 percent assigned to the veteran's service-
connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran retired from active military service in August 
1993 with 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the veteran's claim for 
service connection for lumbosacral strain, and assigned a 20 
percent disability rating thereto.  The veteran filed a 
timely appeal to the disability rating assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's lumbosacral strain is productive of 
significant loss of range of motion and additional functional 
impairment due to pain and flare-ups.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a 40 percent rating for lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 
5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
20 percent for his service-connected low back pain.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in November 1997.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various VA examinations and treatment 
reports described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence relevant to the veteran's claim includes his service 
medical records, which indicate several instances of 
treatment for, and diagnoses of, low back problems.  The 
veteran was first seen for complaints of low back pain in 
April 1982, at which time he reportedly injured his back in a 
fall.  The examiner diagnosed low back strain.  The veteran 
apparently re-injured his back during the latter part of 
March 1982, following another fall and heavy lifting.  
Diagnoses at that time included muscle strain and muscle 
spasm.  The Board notes that subsequent records indicate that 
the March 1982 injury occurred when the veteran slipped and 
fell on ice.  

The veteran was again injured in November 1982 in a car 
accident, at which time his vehicle underwent a slow roll-
over.  Examiners at that time diagnosed acute lumbar strain.  
Subsequent service medical records indicate several instances 
of re-injuries, such as lifting injuries, with diagnoses 
including low back strain and muscle strain.

Relevant post-service evidence includes various VA outpatient 
treatment notes dated from November 1994 to May 1997.  These 
notes indicate that in February 1996, the veteran was seen 
for complaints of low back pain.  At that time, he stated 
that he recently hurt his back while working for the United 
States Postal Service, when he lifted a 35 to 40 pound mail 
bag.  He complained of low back pain, with radiation into his 
thighs.  The examiner diagnosed lumbago.

Also contained in these records are several treatment reports 
dated in March and April 1997.  These records indicate that 
the veteran was treated at that time for an exacerbation of 
an "old back injury."  Of particular note is a treatment 
record dated in late March 1997, at which time the veteran 
complained of back spasms for the previous two weeks.  On 
clinical examination, straight leg raising was positive 
bilaterally, and his deep tendon reflexes were +2 
bilaterally.  The examiner diagnosed chronic back pain.

Also relevant is a treatment note dated in mid-April 1997, 
which indicates that the veteran reported having suffered 
from back pain since the time of a "lifting episode" in 
1983.  He stated that since that time, he experienced back 
pain once or twice per year, with each episode lasting 
anywhere from one week to thirty days.  He reported that his 
current flare-up started gradually in February 1997, and 
noted that he had been seen by a chiropractor seven times 
since February for adjustments and massage.  On examination, 
the veteran had a normal range of motion, with pain upon more 
than 90 degrees of flexion.  Sensation was intact to light 
touch, although the veteran reported some numbness in the 
past.  Straight leg raising was positive at 80 degrees 
bilaterally.  X-rays showed a disc bulge on the left at L4-
L5.  The examiner diagnosed disc bulge with right lower 
extremity sciatica.  

The Board also observes that a treatment note dated later in 
April 1997 indicated that the veteran had been accepted into 
a VA compensated work training (CWT) program in March, but 
had to stop working in his construction job after only two 
days due to an exacerbation of an old back injury.  It was 
noted that the veteran had been unable to return to work 
since that time (more than one month earlier), and that he 
was inquiring about any additional CWT positions that were 
less labor intensive.  However, the occupational therapist 
stated there were "[n]o positions available in CWT at this 
time that would accommodate vet's condition."

In June 1997, the veteran underwent a VA examination.  At 
that time, the veteran reported that he originally injured 
his back in 1983, when he slipped on ice while getting out of 
his jeep.  He indicated that he was diagnosed with muscle 
spasm at that time, and had suffered from low back pain 
almost every day since.  He stated that his low back pain 
usually started in the lower back, but then radiated into the 
buttock and down his right posterior leg into his instep.  He 
noted that he had not had any paresthesias into the left leg 
since March of 1997.  He complained that it was difficult to 
sleep and to find a comfortable position when sitting, 
standing, or lying.  The examiner noted that the veteran 
underwent a magnetic resonance imaging (MRI) scan one year 
earlier, at which time the presence of a bulging disc at L4-
L5 was found.  

On physical examination, the veteran walked without a limp.  
He had tenderness to palpation of the right sacroiliac joint, 
but no tenderness to palpation of the paraspinal musculature.  
His range of motion of the lower back was limited, with pain 
in all directions, as follows:  flexion forward to 45 
degrees; extension backward to 10 degrees; right and left 
lateral rotation to 20 degrees; and right and left lateral 
flexion to 20 degrees.  Deep tendon reflexes were brisk at 
the knees and ankles, and the motor power of the feet was 
normal.  He had normal sensation in all the dermatomes of the 
legs and feet.  The examiner diagnosed low back pain without 
clinical evidence of motor or sensory nerve compression at 
this time, and a bulging disc at L4-L5, as confirmed by an 
MRI scan in December 1996.

The veteran's low back pain has been evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295 (1999).  Pursuant to this code, a 
20 percent evaluation is warranted for lumbosacral strain 
which is manifested by muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating is warranted when 
such lumbosacral strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

A review of the evidence described above does not reveal that 
the veteran's low back disability is characterized by the 
manifestations contemplated by a 40 percent rating under DC 
5295.  In this regard, the evidence of record does not show 
listing of the spine, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with arthritic changes, or some of these 
manifestations with abnormal mobility on forced motion.  As 
such, a 40 percent evaluation under DC 5295 is not warranted.  

Alternatively, a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine, while a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

In this regard, the Board notes that on most recent VA 
examination in June 1997, the veteran had significant 
restriction in the range of motion of his lumbar spine.  
Further, this and other medical evidence of record indicates 
that the veteran's low back pain has repeatedly been reported 
to be productive of pain, and indeed painful motion was 
explicitly noted on the most recent VA examination.  Further, 
the Board notes that the veteran's disability has been 
subject to flare-ups, and indeed his back pain was so termed 
by an examiner at the time of an exacerbation of low back 
pain in April 1997.  In addition, the record reveals a long 
history of periods with a relative lack of symptomatology, 
followed by multiple instances of re-injury and exacerbation 
of symptomatology, both during and after service, often when 
lifting.  Therefore, with consideration of the significant 
limitation of motion demonstrated on recent examination as 
well as the demonstrated objective evidence of painful motion 
and increased symptomatology with flare-ups, the Board finds 
that, with the resolution of all reasonable doubt regarding 
the degree of disability in the veteran's favor, a 40 percent 
evaluation is in order under DC 5292.  See 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995). However, since a 40 percent rating is 
the maximum rating allowed under DC 5292, a higher rating is 
not available under this code.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  However, there is no evidence that the veteran 
suffers from complete bony fixation (ankylosis) of the lumbar 
spine, as contemplated by DC 5289.  

In addition, the Board notes that DC 5293, pursuant to which 
the severity of intervertebral disc syndrome is evaluated, 
also provides for a rating in excess of 40 percent and in 
light of the recent diagnosis of a bulging disc at L4-L5, an 
analysis under this code is appropriate.  Pursuant to DC 
5293, a 40 percent rating is warranted for severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief.  A higher, 60 percent rating is 
warranted if the intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  

A review of the evidence detailed above reveals that the 
veteran does not have persistent symptoms compatible with 
sciatic neuropathy.  While the veteran has complained of pain 
and numbness in his legs, particularly on the right, the 
evidence does not show that this symptomatology is 
"persistent."  On the contrary, while the veteran did 
receive a single diagnosis of right lower extremity sciatica 
in April 1997, the results of the most recent examination in 
June 1997 showed no "clinical evidence of motor or sensory 
nerve compression."  In addition, while the evidence does 
indicate the presence of paravertebral muscle spasm on at 
least one occasion in service, it does not indicate that the 
veteran suffers from absent ankle jerk or other neurological 
findings of such severity to warrant a 60 percent rating 
under DC 5293.  Thus, an increased rating under the 
provisions of DC 5293 is not warranted by the evidence.

For the foregoing reasons, the Board finds that a 40 percent 
rating is the appropriate rating for the veteran's 
lumbosacral strain.  The Board would point out that its 
determination of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although it does appear that the veteran was at 
least temporarily unable to work in 1997 due to an 
exacerbation of his low back pain, there is no evidence that 
he is currently unable to work, or has experienced other 
periods of inability to work due to his back pain.  In 
addition, the Board notes that the veteran is also service 
connected for several other disabilities and has a long 
history of other significant disorders, all of which 
undoubtedly affect his employability as well.  However, in 
the absence of an unusual or exceptional disability picture 
regarding the service-connected back disability alone, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability rating of 40 percent for lumbosacral strain is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

